Citation Nr: 0425923	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for erectile dysfunction as a consequence of surgical 
treatment at a VA medical facility on 
July 2, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1971 to February 1974, including service on the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That decision denied entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for erectile 
dysfunction as a consequence of a failed penile prosthesis at 
a VA facility on July 2, 1996.

This case was previously before the Board on September 1, 
2000, at which time it was remanded for additional 
development.  In November 2003, the Board denied the 
veteran's claim.  The veteran appealed the claim to the 
United States Court of Appeals for Veterans Claims (Court), 
and in January 2004, the Secretary of Veterans Affairs filed 
a motion to vacate and remand the veteran's claim, which was 
granted by the Court in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The January 2004 motion cited to the decision of Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which held that 38 C.F.R. § 19.9 
(a)(2) was contrary to 38 U.S.C.A. § 7104(a) because it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial 
consideration.  The motion stated that the Board considered 
additional evidence that was not considered by the RO.  

A review of the claims folder shows that the Board did 
prepare a development memo in November 2002, and that 
additional evidence was received in accordance with this memo 
in December 2002 and February 2003.  Such evidence consisted 
of a statement from the veteran, records from the Forrest 
General Hospital, and information regarding the veteran's 
claim under the Federal Tort Claims Act.  Although a number 
of these records appear to be duplicates, pursuant to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
the veteran's claim must be remanded so that this evidence 
can be initially considered and listed in a supplemental 
statement of the case.
 
For this reason, the veteran's case is REMANDED for the 
following action:

A supplemental statement of the case 
should be prepared regarding the 
veteran's claim of benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction as a consequence of 
surgical treatment at a VA medical 
facility on July 2, 1996.  It should 
consider the evidence received in 
response to the Board's November 2002 
development memo, consisting of a 
statement from the veteran, records from 
the Forrest General Hospital, and 
information regarding the veteran's claim 
under the Federal Tort Claims Act.  The 
supplemental statement of the case should 
include a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




